Citation Nr: 0736339	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  03-09 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a bilateral knee 
condition. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel







INTRODUCTION

The veteran served on active duty from June 1991 to October 
1991, January 1992 to January 1995, and August 1997 to April 
1998. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied the above claim.  The Board remanded 
the appeal in February 2004 and March 2007 for additional 
development.  


FINDING OF FACT

The veteran's bilateral knee condition had its onset during 
active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
bilateral knee condition have been met.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002), 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2007).  In order to 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status generally do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

The issue on this appeal is whether the veteran has a current 
knee disability that was incurred during service.  There is 
evidence of an in-service injury, as well as a current 
diagnosis related to this injury.  

The veteran reported on his separation medical examination in 
January 1995 that he had swollen and painful joints in his 
right knee, but reported that he had never sought treatment 
for this condition.    

The veteran underwent a VA examination in April 2006, at 
which time he reported that his knee condition initially 
manifested when he fell on a run in 1994 and had been popping 
since that time.  He also reported that he used a knee brace 
occasionally.  The examiner noted that crepitus was present.  
Bilateral plica was also noted.  The examiner stated that 
bilateral plica had a significant effect on the veteran's 
occupational activities due to lack of stamina, weakness, or 
fatigue.

The veteran underwent another VA examination in May 2007, 
wherein the examiner stated that it is "at least as likely 
as not" that the veteran's bilateral knee crepitus was 
related to injuries in service.  The rationale for this 
opinion was that the wear and tear of being in the military, 
along with a fall on the right knee, most likely caused 
microtrauma in the veteran's knee joints which led to current 
crepitus.  

Therefore, the veteran meets all three elements required for 
service connection.  He has a current knee disability, 
described as crepitus and bilateral plica, as diagnosed by a 
VA examiner, which will impact his occupational activities.  
Additionally, the veteran has consistently reported that the 
condition began while in service, as is evidenced by his 
separation examination, VA examination, and claim.  Finally, 
the VA examiner indicated that wear and tear from military 
service and a fall while running caused the current 
condition, thereby providing the necessary nexus between the 
claimed in-service injury and the present disability.

Accordingly, applying the benefit of the doubt doctrine, the 
doubt is resolved in favor of the veteran.  See 38 C.F.R. 
§ 3.102 (2007).  Therefore, the veteran's claim for a 
bilateral knee condition is granted.  In light of this 
result, a detailed discussion of VA's various duties to 
notify and assist is unnecessary, as any potential failure of 
VA in fulfilling these duties is harmless error.


ORDER

Service connection for a bilateral knee disability is 
granted. 


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


